DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, 9-11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0592714 A1 to Chang.
Re Claim 1, Change discloses a bumper capable of providing decreasing reversionary impact forces upon an impacting collider as the bumper is compressed, comprising: a bumper cover (C); a scissor mechanism (30, 40) housed within the bumper cover, comprising: a forward extension member (10) proximal and having a parallel axis that is at least substantially parallel to a parallel tangential axis of the bumper cover; a rear extension member (20) substantially parallel to the forward extension member, and distal from the flexible bumper; at least left and right long scissor members (33, 43) that, proximally to the bumper cover, are rotatably and slidably associated with respective slots in the forward extension member, and that, distally to the bumper cover, are rotatably associated with the rear extension member; and at least left and right second scissor members (31, 41) that, proximally to the bumper cover, are rotatably associated with the front extension member, and that, distally to the bumper cover, are rotatably associated with a respective one of the left and right long scissor members (connected @ 35); wherein the left and right second and long scissor members are capable of compressing the forward extension member toward the rear extension member with decreasing reversionary force along a force vector along an impact axis of an impact by the impacting collider. 
	Chang fails to disclose that the second scissor members are shorter, but it would have been obvious to one with ordinary skill in the art before the effective filing date to change the length of the second scissor members for it is a mere variation of length since the long and second members are connected at 35. 
Re Claim 5, Chang as modified would be capable of the left and right short and long scissor members compress the forward extension member toward the rear extension member substantially equally on both ends of the forward extension member, since it functions this way and changing the length of the second scissor would not change the function.
Re Claim 6, Chang as modified discloses the left and right short and long scissor members compress the forward extension member toward the rear extension member substantially unequally on both ends of the forward extension member for it functions this way for it depends on the impact.
Re Claim 7, Chang as modified discloses wherein the left and right short and long scissor members compress the forward extension member toward the rear extension member on one end of the forward extension member, and decompress the forward extension member from the rear extension member on an opposing end of the forward extension member.
Re Claims 9-11, Chang discloses wherein the bumper cover is flexible, wherein the flexibility allows for a change in shape of the bumper cover upon a partial compression and partial decompression of the scissor mechanism, wherein the change in shape consists of a reduction in total outer-facing perimeter of the bumper cover (see detailed description second to last paragraph).
Re Claims 17-19, Chang discloses wherein the rotatable association of the at least left and right short scissor members with the front extension member comprises pins providing play in the rotation (pins 510, 520), wherein the pins consist of one selected from the group consisting of cotter-pinned pins, and mushroom cap pins, wherein the play is further provided by sockets (51, 52) in the short scissor members suitable for placement over the pins.
Re Claim 20, Chang as modified discloses wherein the slots comprise slide stops, and wherein arrival of at least one of the rotatable and slideable attachments at its respective slide stop blocks further movement of the scissor mechanism.

Claim 2-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0592714 A1 to Chang in view of US 3,823,968 to Barenyi.
Re Claims 2-4, Chang discloses compression spring 60, but fails to disclose wherein the scissor member further comprises at least one retraction spring capable of providing decompressing force to the scissor member after impact, wherein the at least one retraction spring is attached to the rotatable aspect of the distal rotatable association of at least one of the short scissor members with the respective long scissor member,  wherein a second end of the at least one retraction spring is attached to an outermost portion of the forward extension member.
Barenyi teaches wherein the scissor member further comprises at least one retraction spring (32, paragraph 5) capable of providing decompressing force to the scissor member after impact.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the current invention to have the  retraction springs as taught by Barenyi in order to return the bumper after impact, wherein the at least one retraction spring is attached to the rotatable aspect of the distal rotatable association of at least one of the short scissor members with the respective long scissor member,  wherein a second end of the at least one retraction spring is attached to an outermost portion of the forward extension member.
Re Claim 8, Barenyi teaches  (@8) further comprising at least two cam hinges on either side of the scissor mechanism and each associated with at least opposing sides of the bumper cover, wherein the at least two cam hinges provide further reduction of reversionary impact forces.

	Claim 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0592714 A1 to Chang in view of JP11020579 A to Kamiya
Change fails to disclose herein the bumper cover further comprises at least one sensor that detects an impact by the impact collider, wherein the scissor mechanism further comprises at least one sensor that detects an impact by the impact collider, wherein the detection comprises a detection of a direction of impact, wherein the detection comprises a detection of a force of impact, wherein the detection effects a stoppage of a device associated with the bumper.
Kamiya teaches an obstacle sensor device 14.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the sensing device and detecting the parameters (see abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612